Citation Nr: 1432437	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-41 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc and degenerative joint disease of the lumbar spine (referred to as a back disability). 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for coronary artery disease (referred to as a heart disability).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose of Jan Dils, Attorney at Law, L.C.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to April 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran also appealed the issues of service connection for post-traumatic stress disorder and an initial rating in excess of 10 percent for an anxiety disorder from the July 2011 rating decision.  However, during an informal conference, the Veteran withdrew those issues on appeal.  Accordingly, the Board adjudicated the remaining issues on appeal noted on the first page. 

The Veteran testified at a May 2014 Video Conference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  The Veteran also appeared at an in-person hearing before a Decision Review Officer at the RO in June 2012.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issue of entitlement to service connection for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran injured his back twice during service, injuries which affected the muscle, causing pain and muscle spasms. 

2.  Currently, the Veteran has degenerative disc and joint disease of the lumbar spine.  

3. The back injuries occurring during service are of a different nature than the one currently claimed.  

4.  The Veteran experienced significant acoustic trauma and hearing loss due to his position of an infantryman, which exposed him to constant rifle and grenade fire. 

5.  The Veteran initially claimed unilateral hearing loss of the right ear, and later bilateral tinnitus.  

6.  The record is significant for post-service occupational and recreational noise exposure and a lack of complaints of tinnitus until nearly 10 years post-service, which makes it more likely than not that the tinnitus was not caused by disease or injury in service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria: Establishing Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under an alternative theory of service connection on a presumptive basis as a chronic disability. 38 C.F.R. § 3.309.  For a disability, such as arthritis,  to be considered chronic in service, it must manifest to a certain degree within one year after the date of separation.  38 C.F.R. § 3.307.  With chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


 II.  Analysis 

A.  Back Disability 

The Board finds that the record supports a current disability as well as an in-service incurrence.  X-rays of the lumbar spine as part of the September 2009 VA Compensation and Pension (C&P) examination revealed degenerative changes and mild space narrowing at the L1-L2, resulting in a diagnosis of mild degenerative joint disease and mild degenerative disc disease of the lumbar spine.  The Veteran has ongoing treatment for these conditions.   

The Veteran incurred injury to his back in service first in June 1988 and second in March 1993, noted in the Veteran's service treatment records and discussed in depth in two lay statements provided by the Veteran from persons who served with him.  In the first incident, the Veteran strained a muscle when trying to lift a radio overhead.  When seen at his fort clinic, he was diagnosed with muscle strain in the T8-T10, and told to take Flexeril, a muscle relaxant, and Motrin, an anti-inflammatory drug, to decrease his pain along with 24 hours of bed rest.  The Veteran had no further complaints of back pain until nearly five years later, when he tried to lift something and pulled muscles throughout the lumbar and thoracic spine region.  As with the previous injury, the Veteran was diagnosed with muscle strain, noted in the record as "muscular mechanical back pain."  Prior to service, the Veteran had no back issues as noted on his June 1987 pre-recruitment questionnaire and July 1987 enlistment examination report.

With a finding of a current disability and an in-service incurrence, the Board turns to the dispositive issue of nexus.  In assessing nexus, the Board evaluated the Veteran's lay statements as well as the opinion of a VA examiner, who evaluated the Veteran's back in September 2009.  The Veteran has provided consistent lay statements that his current back disability is related to his back disability in service.  Although the Veteran is competent to provide lay statements as to observable symptoms, such as his pain and discomfort, he is not competent to make a finding of nexus because he lacks the medical training to make such a link with regard to such a complex disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, VA scheduled the Veteran for a C&P examination of the spine. 

The September 2009 spine examiner opined that the currently diagnosed lumbar spine condition is not caused by or related to either back injury in service.  The examiner noted that the injuries in service were acute and transitory because they primarily affected the thoracic spine, and because the Veteran did not continually complain of back injuries during the remainder of service.  Additionally, the examiner noted that the Veteran engaged in physically demanding work post-service including as an underground coal miner for approximately a decade, work which is inconsistent with a person with a claimed chronic back injury.   In addition to the examiner's well-reasoned opinion, the Board also notes that the disability the Veteran now has affects the joints and discs of the lumbar spine while his injuries during service were clearly noted at that time as being muscular in nature. 

Ultimately, the Board finds the preponderance of the evidence weighs against his claim of service connection.  Accordingly, the Veteran's claim must be denied. 



B.  Tinnitus

The Veteran has tinnitus, which he reports started in his right ear intermittently at least 10 years prior to his September 2009 VA C&P audiological examination, and later his left ear in 2009.  The tinnitus is now constant and bilateral.  He attributes tinnitus to in-service acoustic trauma.  Evidence regarding the actual etiology of the Veteran's tinnitus is scant.  Service treatment records do not show any complaints of, or treatment for, ringing in the ears while in service, and there is no record of any post-service complaints of, or treatment for, ringing until nearly 10 years following service in the left ear and 15 years following service in the right ear.  However, the Veteran was exposed to acoustic trauma as an infantryman.  During active duty, the Veteran was constantly surrounded by fire from guns and grenades, which is favorable to the Veteran's claim.  

Tinnitus is a type of disorder associated with symptoms capable of lay observation sufficient for establishing a current disability as well as chronicity of a disease.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Although the Board recognizes the competency of the Veteran's statements, the evidence of record is overwhelmingly against nexus between the Veteran's current tinnitus and acoustic trauma during service due to the inconsistency of his statements when compared with the evidence of record. 

The Veteran has undergone three VA audiology examinations the first in September 2009, the second in April 2010, and the third in March 2013 for evaluation of the Veteran's tinnitus and for a medical nexus opinion.  The first examination focused on the right ear.  The September 2009 examiner opined that there was no direct link between the onset of right ear tinnitus and the time spent in the military because the Veteran never mentioned tinnitus in his military records and the fact that there was such a significant gap between when the Veteran first complained of tinnitus and when he separated from service.  The second examination found no nexus between the left ear tinnitus and military service because of the nearly 20 years between separation and his first complaints of tinnitus. The March 2013 examiner could not conclusively make a decision in favor of or against nexus because of inconsistencies in the Veteran's statements.  During the examination, the Veteran reported tinnitus beginning in service, when there is no mention of tinnitus in any records, especially when considering the number of audiological examinations the Veteran underwent.  

In addition to the VA medical opinions, the Board also notes that the Veteran reported significant occupational and recreational noise exposure post-service.  The Veteran reported working as an underground coal miner for ten years post-service and as a truck driver for seven years.  He reported noise exposure and wearing hearing protection only some of the time.  The Veteran was also engaged in a number of recreational activities including the use of power tools, such as chain saws, riding motorcycles, and target shooting, often without hearing protection.  

In addition to post-service noise exposure, the Board also acknowledges the significant time lapse between the Veteran's first complaints and separation from service for tinnitus of both ears, as noted by all of the VA audiological C&P examiners.  At his hearing, the Veteran's attorney seemed to suggest that the Veteran may not have complained of tinnitus at an earlier date because he did not understand what the word meant.  While that may be true, the best history is the one he provided before he filed his claim for VA compensation for tinnitus, and that was at the 2009 exam when he reported it began at least ten years earlier.  Although he may not understand the meaning of the word tinnitus, he was clearly able to answer the audiologist's questions and provide a history.  Of importance here is that he did not report the tinnitus began in service.  And, moreover, in 2009 he very clearly reported tinnitus in the right ear only with the left ear a recent onset as reported during the 2010 exam.  These statements far outweigh the allegations now that he did not fully understand the meaning of tinnitus.  

Accordingly, the Board finds the preponderance of the evidence against the Veteran's service connection claim for tinnitus. 


III.  VA's Duties to Notify and Assist 

The VA is required to meet certain duties to notify and assist under the Veterans Claims Assistance Act of 2000.  The Board finds that VA met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when VA sent the Veteran notices in July 2009 and September 2009 subsequent to the Veteran's service connection claim for the back disability and in April 2010 subsequent to his service connection claim for tinnitus, which contained information pertinent to the Veteran's service connection claim prior to the RO's June 2010 and July 2010 rating decisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  
As to VA's duty to assist, the Board finds that all necessary development was accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To that end, VA obtained the Veteran's service personnel and treatment records, and post-service treatment records identified by the Veteran and by other entities.  

Furthermore, the Veteran was afforded three VA audiology examinations held in September 2009, April 2010 and March 2013, respectively.  He was offered an examination in September 2009 regarding his back disability.  The examiners, medical professionals, performed their examinations and provided the Board with sufficient information including opinions with rationale in order to evaluate the Veteran's service connection claims.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the Veteran's service connection claims.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  The attorney requested that another exam be provided for the back disability, since they had provided additional medical records after the examination.  However, those records contain no information that calls into doubt the VA examiner's conclusion.

The Veteran was also afforded a hearing before the undersigned VLJ, which has its own attached duties.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the Veteran's service connection claims by asking a series of questions to elicit information as to when these conditions began and how they currently affect him.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, including if he had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

With all relevant documentation obtained, the Board finds that no further development is required.


ORDER

Service connection for a back disability is denied.

Service connection for tinnitus is denied. 


REMAND

Based on the Veteran's testimony in the May 2014 hearing, questions have arisen as to the possible relationship of the Veteran's coronary artery disease to hypertension, which, he claims began in service.  In order to clarify the record, the Board finds an examination required.   

Accordingly, the case is REMANDED for the following action:

1. Schedule an examination with a cardiologist or other 
appropriate examiner.  The claims file in its entirety must be made available to, and reviewed by the examiner.

In April 2009, the Veteran had a coronary bypass with ascending aortic valve replacement.  He has also been diagnosed with hypertension.  The examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's heart disability had its clinical onset during active service or is related to any in-service disease, event, or injury?   The Veteran asserts that his current heart disability, claimed as coronary artery disease, is linked to hypertension, a condition he claims started in service as shown by elevated blood pressure readings.  

2.  After completing the above, readjudicate the Veteran's claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


